Title: From George Washington to John Hancock, 31 August 1775
From: Washington, George
To: Hancock, John



Sir
[Camp at Cambridge August 31. 1775]

The inclosed Letter came under s⟨uch⟩ a Direction, & Circumstances as led me to supp⟨ose⟩ it contained some interesting Advices, either respecting a Supply of Powder; or the Cloathing lately taken at Philadelphia: I therefore took the Liberty of breaking the Seal; for which I hope the Service & my Motives will apoligize.
As the filling up the Place of vacant Brigadier General, will probably be of the first Business of the Honourable Congress: I flatter myself it will not be deemed assuming to mention the Names of two Gentlemen whose former Services, Rank, & Age may be thought worthy of Attention on this Occasion. Of the one I can speak from my own Knowledge, of the other only from Character. The former is Col. John Armstrong of Pennsylvania. He served during the last War in most of the Campaigns to the Southward, was honoured with the Command of the Pennsylvania Forces, and his general military Conduct, & Spirit much approved by all who served with him beside which, his Character was distinguished by an Enterprize against the Indians, which he plann’d with great Judgment, & executed with equal Courage, & Success. It was not till lately that I had Reason to beleive he would en⟨ter⟩ again on publick Service, & it is now wholly unsolicited & unknown on his Part. The other Gentleman is Col. Fry of Massachusetts Bay. He entered into the Service as early as 1745, & rose thro’ the different military

Ranks in the succeeding Wars, to that of Colonel, untill last June, when he was appointed a Major General by the Congress of this Province. From these Circumstances together with the favourable Report made to me of him I presume he sustained the Character of a good Officer—Tho’ I do not find it distinguished by any peculiar Service.
Either of these Gentlemen, or any other whom the Honourable Congress shall please to favour with this Appointment, will be received by me with the utmost Deference & Respect.
The late Adjournment having made it impractiable to know the Pleasure of the Congress as to the Appointment of Brigade Majors beyond the Number of three, which they were pleased to leave to me: And the Service not admitting of farther Delay, I have continued the other three, which I hope their Honours will not disapprove. These latter were recommended by the respective Corps to which they belong as the properest Persons for these Offices, untill farther Direction, & have discharged the Duty ever since. They are the Majors Box, Scammel & Samuel Brewer.
Last Saturday Night, we took Possession of a Hill considerably advanced beyond our former Lines—which brought on a very heavy Cannonade from Bunkers Hill; & afterwards a Bombardment which has been since kept up with little Spirit on their Part, or Damage on ours. The Work having been continued ever since, is now so advanced, & the Men so well covered as leave us under no Apprehensions of much farther Loss. In this Affair we had killed one Adjutant, one Volunteer & 2 privates. The Scarcity of Ammunition, does not admit of our availing ourselves of the Situation as we otherwise might do: But this Evil I hope will soon be remedied, as I have been informed of the Arrival of a large Quantity at New York; some at New London, & more hourly expected at different Places. I need not add to what I have already said on this Subject; our late Supply was very seasonable, but far short of our Necessities.
The late Adjournment of the Hon: Congress having been made before my Letter of the 4th Instt was received, I must now beg Leave to recall their Attention to those Parts of it which respect the Provision for the Winter, the Reduction of the Troops, the double Commissions under different Establishments

& Col. Gridlys Appointment of Major General. In all which I hope to be honoured with their Commands as soon as possible.
The Advocate General has sent me a Memorial respecting his Service, which I have the Honour to inclose (No. 1). And from the Variety & Multiplicity of Duty in a new Army as well as his regular Service, & Attendance I am induced to recommend him to the farther Notice of the Honorable Congress.
The Treatment of our Officers Prisoners at Boston induced me to write to General Gage on that Subject, his Answer, & my Reply I have the Honour to lay before the Congress in the Inclosures—No. 2. 3. 4. Since which I have heard nothing from him. I remain with the greatest Respect & Regard, Sir, Your most obedt & very Hbble Servt

Go: Washington

